          Case 3:18-cv-01035-MO          Document 61      Filed 05/27/19    Page 1 of 41




AMY R. ATWOOD (OSB #060407)
CENTER FOR BIOLOGICAL DIVERSITY
P.O. Box 11374
Portland, OR 97211
(971) 717-6401
atwood@biologicaldiversity.org

Lead Attorney for Plaintiffs




                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                       PORTLAND DIVISION



CENTER FOR BIOLOGICAL DIVERSITY,                      Case No: 18-CV-1035 (MM)
ET AL,

              Plaintiffs,                             FIRST AMENDED COMPLAINT FOR
                                                      DECLARATORY AND INJUNCTIVE
   v.                                                 RELIEF

DAUGHERTY, ET AL,

              Defendants,

   and

OREGON FOREST INDUSTRIES
COUNCIL, ET AL,

              Defendant-Intervenors.


                                         INTRODUCTION

         1.       In this citizen suit under the Endangered Species Act, 16 U.S.C. §§ 1531-1544

[hereinafter the “ESA” or “Act], id. § 1540(g) (citizen-suit provision), several conservation

organizations seek relief for the unlawful take of a federally threatened population of coho
        Case 3:18-cv-01035-MO           Document 61       Filed 05/27/19     Page 2 of 41




salmon from logging, log-hauling, and the construction, improvement, use, and maintenance of

logging roads authorized by Defendants in the Tillamook and Clatsop State Forests of

northwestern Oregon [hereinafter “State Forests”]. Plaintiffs seek declaratory and injunctive

relief against Defendants Peter Daugherty, in his capacity as the State Forester of the Oregon

Department of Forestry [hereinafter “ODF”], and the district foresters for the Tillamook, Forest

Grove, and Astoria ODF districts [hereinafter the “District Foresters”], in their official capacities

[collectively hereinafter the “Foresters” or “Defendants”], to remedy Defendants’ ongoing

authorizations of timber sales on the State Forests that are reasonably certain to proximately

cause the unpermitted take of Oregon Coast coho salmon, a protected species under the ESA, in

violation of Sections 4(d) and 9 of the Act, see id. §§ 1533(d), 1538(a)(1)(B), (G).

       2.      Implementing their own multi-year management plans, Defendants sell

approximately 180 million board feet of timber from the State Forests every year. The

overwhelming majority of this volume is Douglas-fir that is cleared from the very remote, steep,

and erosion-prone slopes of the Tillamook State Forest and Clatsop State Forests. These sales

provide a steady stream of revenue that funds substantial portions of the Foresters’ budgets.

However, as will be made evident by the exhaustively studied consequences of similar activities,

these sales also unlock a series of events that ultimately cause the take of protected coho salmon,

which at this time has not been authorized by the federal government through the lone legal

mechanism for doing so under Section 10 of the Act, 16 U.S.C. § 1539.

       3.      Thus, by and through their planning, authorization, and sale of the 68 timber sales

identified in Table 1 below, which align with Defendants’ decades-long and ongoing approach to

management of the Tillamook, Forest Grove, and Astoria ODF Districts, Defendants directly

authorize timber companies to clear-cut thousands of acres of State forestlands and to haul the




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                           Page 2
            Case 3:18-cv-01035-MO       Document 61       Filed 05/27/19       Page 3 of 41




logs along roads that act as conduits for surface water runoff to enter streams. And, as

conclusively documented in the relevant scientific literature and as Plaintiffs will prove in this

case, these activities: increase flooding and the frequency and magnitude of landslides and debris

flows; deliver fine sediment via hydrologically connected road segments to streams that are

known to be utilized by coho salmon for spawning, rearing, and sheltering; and deplete large

trees and woody debris that would otherwise form a critical component of their freshwater

habitat.

           4.    The 68 timber sales listed in Table 1, below, have units and/or haulage routes

that are adjacent to and/or upstream from stream reaches that are known to be occupied by coho

salmon. In the last column (entitled “Impact”), sales that authorize the use of hydrologically

connected roads for hauling logs and heavy equipment are denoted with the acronym “HCR.”

Timber sales that present an increased risk of landslides and/or debris flows are denoted with the

acronym “LS.” Use of “ALT” in the timber sale name refers to an “alternative” timber sale, i.e.,

one to be sold when primary sales threaten to fall short of the Foresters’ timber revenue

objectives. “AOP” refers to the pertinent Annual Operating Plan. ODF Districts are abbreviated

as follows: AST (Astoria); FG (Forest Grove); and TILL (Tillamook).

                                                Acres      Acres       Road        Road
                                      Acres     Clear-    Partial     Const.     Imprvd.
Timber Sale       District   AOP      Total       Cut       -Cut     (Miles)      (Miles)    Impact
Greasy Hawk       AST        2015      152        152                    0.2          1.8       HCR
Green Olive       AST        2015      134        134                    0.2        10.4        HCR
Homesteader       AST        2015      437        203         234        1.1          7.9       HCR
Lost Pony         AST        2015      159        159                    0.2          5.3   LS, HCR
Nowhere
Land              AST        2015       137        137                   0.4          0.7        HCR
Packy             AST        2015       213        213                   0.6         12.4        HCR
Quarter Mile      AST        2015        68         68                   1.9          0.8         LS




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                           Page 3
        Case 3:18-cv-01035-MO        Document 61     Filed 05/27/19       Page 4 of 41




                                            Acres     Acres      Road         Road
                                    Total   Clear-   Partial    Const.      Imprvd.
Timber Sale       District   AOP    Acres     Cut      -Cut    (Miles)       (Miles)     Impact
Mor Nor Wolf      FG         2015    189      189                 1.42         4.93        HCR
Round House       FG         2015    297      157       140       2.45         4.68        HCR
Ax Ridge          TILL       2015     302     237        65        5.3           1.6        LS
Emerald Isle      AST        2016    148      148                                          HCR
Nehalem
Breaks            FG         2016    145      145                1.04           2.71       HCR
Fireworks         TILL       2016    330      330                   0             15        LS
Lobo Canyon       TILL       2016    194      194                0.99           4.19   LS, HCR
Old Bungee        TILL       2016    610      335       275         4              0   LS, HCR
The Simms         TILL       2016    949      949                3.36            3.4   LS, HCR
Three Little
Ridges            TILL       2016    348      348                     3           8        HCR
Moving
Music             FG         2017    119      119                1.42              1       HCR
My Mulligan       FG         2017    108      108                   0              0       HCR
Voltaires Flair   FG         2017    363                363         0            0.5       HCR
Woods Way         FG         2017    110      110                0.87            2.3       HCR
Brimstone         TILL       2017     27       27                0.98           3.16        LS
High
Standards         TILL       2017    110      110                1.96           3.53   LS, HCR
Knot Berry        TILL       2017    193      193                1.67            2.6        LS
Rocky Rd          TILL       2017    613      298       315      6.25           2.85   LS, HCR
Broken Arrow      TILL       2018    405      405                2.11            7.4   LS, HCR
Clam Bake         TILL       2018    402      402                2.22           18.1        LS
Coast Bill        TILL       2018    222      222                1.95           8.27        LS
Double                                                                                 LS, HCR
Bypass            TILL       2018     77       77                                9.1
Franken Fir       TILL       2018    313      313                1.54            7.1   LS, HCR
General Lee       TILL       2018    157      157                0.94           10.9   LS, HCR
Hopscotch         TILL       2018    111        0                 0.9            6.1        LS
Kilchis Sddl      TILL       2018    225      225                1.57           13.2   LS, HCR
Lost Hill         TILL       2018    236      236                 1.9            6.5        LS
Southern                                                                               LS, HCR
Steamer           TILL       2018    209      209                3.25           13.8
Thor's                                                                                 LS, HCR
Summit            TILL       2018    107      107                  2.4            12
Clean Slate       AST        2019     66       66                                7.4       HCR



PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                      Page 4
       Case 3:18-cv-01035-MO    Document 61     Filed 05/27/19      Page 5 of 41




                                       Acres     Acres      Road        Road
                               Total   Clear-   Partial    Const.     Imprvd.
Timber Sale    District AOP    Acres     Cut      -Cut    (Miles)      (Miles)     Impact
Upper
Horsehawk      AST    2019       92       92                  0.6          0.4        LS
Wild Bill      AST    2019       56       56                  0.3         17.3       HCR
Woody
Woodpecker     AST    2019      297      100       197                                LS
BD7            FG     2019      150      150                0.74        11.37    LS, HCR
Big Louie      FG     2019       90       90                0.37          7.2         LS
Duchess and
the Duke       FG     2019       83       83                0.52          9.18        LS
Hanns Down     FG     2019      104      104                              9.97       HCR
Lou's
Leftovers      FG     2019      123      123                  0.3         8.89       HCR
More Cow
Bell           FG     2019       96       96                1.14        11.14          LS
Power Trip     FG     2019       70       70                0.14         3.87          LS
Sloopy         FG     2019       69       69                            16.85          LS
Willy Nilly    FG     2019      189      189                0.59        21.19          LS
Clam Bake
(ALT)          TILL   2019      402      402                2.23        18.12          LS
Coast Bill
(ALT)          TILL   2019      222      222                1.95          9.35        LS
East Foley     TILL   2019      226      226                              10.4        LS
Gold Rush      TILL   2019      180      180                2.17           6.3   LS, HCR
Jethro Toll    TILL   2019      333      333                1.75          6.97        LS
Kilchis
Saddle (ALT)   TILL   2019      225      225                1.57        13.24    LS, HCR
South
Bushong        TILL   2019      222      222                0.81          9.88        LS
Buck Shot      AST    2020      177      177                   0          10.4       HCR
Clean Slate    AST    2020      226      226                   0          17.2       HCR
Dragons
Roost          AST    2020      202      202                  0.1         23.9       HCR
Forgotten
Shorts         AST    2020       67       67                   0           1.9        LS
Old Bungee     TILL   2020      225      225                0.91          9.62   LS, HCR
Smith &
Archers        TILL   2020      205      205                1.97          8.81         LS
Kilchis
Saddle         TILL   2020      220      220                2.16        13.24          LS


PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                Page 5
        Case 3:18-cv-01035-MO           Document 61        Filed 05/27/19       Page 6 of 41




                                                Acres       Acres      Road         Road
                                      Total     Clear-     Partial    Const.      Imprvd.
Timber Sale      District AOP         Acres       Cut        -Cut    (Miles)       (Miles)       Impact
Wooley
Grade            TILL       2020         102       102                      0         7.77           LS
Hembre Falls
(ALT)            TILL       2020         181       181                   0.51          9.3           LS
Coast Bill
(ALT)            TILL       2020         331       331                   2.25       10.46            LS
Jordan Ridge
(ALT)            TILL       2020         176       176                   0.63         1.15           LS
ZZ Tops
(ALT)            TILL       2020         126       126                   1.38          6.2           LS


       5.      As evident from the well-documented effects of similar activities in the past, it is

reasonably certain—indeed, all but guaranteed—that Defendants’ authorization of the timber

sales in Table 1 and all similar timber sales on the State Forests trigger a chain of entirely

foreseeable consequences that causes death and injury of coho salmon and significantly impairs

their ability to successfully spawn, forage for food, and take refuge from predators. By

disrupting these essential behaviors, Defendants cause “take” of Oregon Coast coho salmon

within the meaning of the Act in ways that have been exhaustively studied, are known to ODF as

well as other State agencies, and were specifically identified by the National Marine Fisheries

Service [hereinafter “NMFS”], the expert federal agency, as forms of prohibited take of this

species. 50 C.F.R. § 223.203 [hereinafter “Special Rule”]; 73 Fed. Reg. 7816, 7830 (Feb. 11,

2008) (“[a]ctivities that . . . could potentially ‘harm’ salmon” include logging, “road construction

in riparian areas” and areas that are “susceptible to mass wasting and surface erosion,” and the

“removal of large woody debris and ‘sinker logs’ or riparian shade canopy”).

       6.      While ODF has taken some initial steps in the past toward securing an Incidental

Take Permit [hereinafter “ITP”] from NMFS pursuant to ESA Section 10(a)(1)(B), see 16 U.S.C.

§ 1539(a)(1)( B), ODF has never completed a final “Habitat Conservation Plan” [hereinafter


PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                              Page 6
        Case 3:18-cv-01035-MO            Document 61      Filed 05/27/19     Page 7 of 41




“HCP”] that would allow the Foresters to incidentally take Oregon Coast coho salmon in

accordance with an ITP and the ESA. As of the date of this Amended Complaint, the State of

Oregon and Defendants have yet to decide to do so.

       7.      Therefore, unless and until the Foresters obtain lawful authorization for such

activities pursuant to an ITP from NMFS, Plaintiffs respectfully seek declaratory relief and an

injunction to halt and prevent logging and logging-related activities on the Tillamook and

Clatsop State Forests that are reasonably certain, as represented by the sales in Table 1 and all

the evidence to be submitted in this case, to cause take of Oregon Coast coho salmon.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to the ESA citizen-suit

provision, 16 U.S.C. § 1540(g), which also empowers the Court to enjoin Defendants from

further violations of the ESA and its implementing regulations, id. § 1540(g)(1)(A).

       9.      As required by 16 U.S.C. § 1540(g)(2)(A)(i), Plaintiffs provided Defendants with

formal notice of the violations embodied in this complaint. The Center for Biological Diversity

submitted a notice of intent to sue by letter dated February 13, 2014 to the State Forester (Doug

Decker, Peter Daugherty’s predecessor) and the District Foresters for the Tillamook, Forest

Grove, and Astoria districts. Plaintiffs supplemented their notice by additional notice letters

dated April 5, 2017 and April 3, 2018.

       10.     Venue in this district is proper under 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C. §

1391(b)(2).

                                             PARTIES

       11.     Plaintiff the CENTER FOR BIOLOGICAL DIVERSITY [hereinafter “the

Center”] is a non-profit organization that is dedicated to the preservation, protection, and




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                            Page 7
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 8 of 41




restoration of biological diversity, native species, and ecosystems. The Center is incorporated in

California and headquartered in Tucson, Arizona with offices throughout the United States and

Mexico. The Center has long advocated for coho salmon protection. The Center has previously

brought litigation to ensure development of a plan to recover the Oregon Coast population of

coho salmon. The Center has worked for conservation of streams occupied by coho salmon from

development in California. The Center’s Portland, Oregon office and Endangered Species

Program have advocated for protections for old-growth and private and Oregon forestlands by

attending and testifying at Board of Forestry and State Land Board meetings, and by bringing

litigation to secure greater protections for imperiled species on State forestlands. The Center has

more than 63,000 members, including over 1,600 in Oregon, many of whom enjoy exploring

Oregon’s forestlands and observing, studying, fishing for and photographing coho salmon. The

Center’s members are injured by logging and road construction, improvement, use, and

maintenance, and related activities, as authorized by Defendants and represented by the timber

sales in Table 1, on high-risk or landslide hazard locations, erosion-prone slopes, or

hydrologically connected areas, which causes sediment and debris to be delivered to coho

salmon-bearing streams and take of Oregon Coast coho salmon.

       12.     Representing approximately 10,000 members and supporters, Plaintiff

CASCADIA WILDLANDS is a Eugene, Oregon-based non-profit organization that is devoted to

conservation of the Cascadia Bioregion, which extends from northern California to southeastern

Alaska. Cascadia Wildlands uses a combination of education, organizing, outreach, litigation,

advocacy, and collaboration to defend wild places and promote sustainable, restoration-based

forestry. Cascadia Wildlands has long advocated for improved management of forests, for the

protection of older forests, and for the recovery of imperiled species dependent on older forest




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 8
          Case 3:18-cv-01035-MO        Document 61       Filed 05/27/19     Page 9 of 41




habitats such as Oregon Coast coho salmon. For over a decade, Cascadia Wildlands has

campaigned for better protections for the Tillamook and Clatsop State Forests and imperiled

species there, including Oregon Coast coho salmon. Cascadia Wildlands has members who

regularly enjoy, view, study, and/or fish for coho salmon on the Clatsop and Tillamook State

Forests, and who are injured by logging and road construction, improvement, use, and

maintenance, and related activities, as authorized by Defendants and represented by the timber

sales in Table 1, on high-risk or landslide hazard locations, erosion-prone slopes, or

hydrologically connected areas, which causes sediment and debris to be delivered to coho

salmon-bearing streams and causes take of Oregon Coast coho salmon.

       13.     Plaintiff NATIVE FISH SOCIETY is the leading science-based native fish

conservation organization in the Pacific Northwest, with over 3,700 members and supporters and

87 River Stewards. Dedicated to utilizing the best science available, Native Fish Society is a

501(c)(3) non-profit corporation that advocates for the recovery and protection of wild, native

fish, including Oregon Coast coho salmon, and promotes the stewardship of the habitats that

sustain them. Native Fish Society has members who regularly enjoy, view, study, and/or fish for

coho salmon on the Tillamook and Clatsop State Forests and who are injured by logging and

road construction, improvement, use, and maintenance, and related activities, as authorized by

Defendants and represented by the timber sales in Table 1, on high-risk or landslide hazard

locations, erosion-prone slopes, or hydrologically connected areas, which causes sediment and

debris to be delivered to coho salmon-bearing streams and causes take of Oregon Coast coho

salmon.

       14.     Defendant PETER DAUGHERTY, Ph.D., is the State Forester of Oregon. The

State Forester: develops, reviews, and approves written plans; and develops, reviews, authorizes,




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                        Page 9
        Case 3:18-cv-01035-MO           Document 61       Filed 05/27/19     Page 10 of 41




and sells timber sales that allow logging, road construction, improvement, use, and maintenance,

and related activities, on the State Forests. Defendant Daugherty is sued in his official capacity.

       15.     Defendant KATHERINE SKINNER is the District Forester for the Tillamook

District, which includes a large portion of the Tillamook State Forest. District Forester Skinner:

develops, reviews, and approves written plans that govern the Tillamook District; and develops,

reviews, authorizes, and sells timber sales that allow logging, road construction, improvement,

use, and maintenance, and related activities, on the Tillamook District. Ms. Skinner is sued in

her official capacity.

       16.     Defendant MICHAEL CAFFERATA is the District Forester for the Forest Grove

District, which includes a portion of the Tillamook State Forest. District Forester Cafferata:

develops, reviews, and approves written plans that govern the Forest Grove District; and

develops, reviews, authorizes, and sells timber sales that allow logging, road construction,

improvement, use, and maintenance, and related activities, on the Forest Grove District. Mr.

Cafferata is sued in his official capacity.

       17.     Defendant DANIEL GOODY is the District Forester for the Astoria District,

which includes the Clatsop State Forest. District Forester Goody: develops, reviews, and

approves written plans that govern the Astoria District; and develops, reviews, authorizes, and

sells timber sales that allow logging, road construction, improvement, use, and maintenance, and

related activities, on the Astoria District. Mr. Goody is sued in his official capacity.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 10
       Case 3:18-cv-01035-MO          Document 61        Filed 05/27/19     Page 11 of 41




                                     LEGAL BACKGROUND

I.     THE ENDANGERED SPECIES ACT PROHIBITS ANY PERSON FROM CAUSING
       INCIDENTAL TAKE OF OREGON COAST COHO SALMON WITHOUT AN
       INCIDENTAL TAKE PERMIT.

       18.     Congress enacted the ESA in 1973 to “provide a means whereby the ecosystems

upon which endangered species and threatened species depend may be conserved, … a program

for the conservation of such endangered and threatened species, and to take such steps as may be

appropriate to achieve [these] purposes . . . .” 16 U.S.C. § 1531(b). “Conservation” or “to

conserve” under the ESA means “to use and the use of all methods and procedures which are

necessary to bring any [listed] species to the point at which the measures provided pursuant to

this Act are no longer necessary.” Id. § 1532(3).

       19.     To achieve its conservation purpose, the ESA provides a framework for listing

and substantively protecting species that are at risk of extinction and recovering them to the point

where the Act’s protections are no longer necessary.

       A.      The Listing Process

       20.     The ESA vests administration of the Act for marine species, including salmonid

species, in the Secretary of Commerce. The Secretaries have delegated their authorities under

the Act to the U.S. Fish and Wildlife Service, which administers the Act as to terrestrial and

freshwater species, and to NMFS, respectively [together hereinafter “the Services” or “Service”].

50 C.F.R. § 402.01(b). NMFS administers the Act for Oregon Coast coho salmon.

       21.     The Service determines whether “species” under its jurisdiction are “endangered”

or “threatened.” An “endangered species” is “any species which is in danger of extinction

throughout all or a significant portion of its range … .” 16 U.S.C. § 1532(6). A species is




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                        Page 11
        Case 3:18-cv-01035-MO           Document 61        Filed 05/27/19      Page 12 of 41




“threatened” if it is “likely to become an endangered species within the foreseeable future

throughout all or a significant portion of its range.” Id. § 1532(20).

        22.     A “species” is defined by the ESA to include “any subspecies of fish or wildlife

or plants, and any distinct population segment of any species of vertebrate fish or wildlife which

interbreeds when mature.” Id. § 1531(16).

        23.     Congress did not define the term “distinct population segment” (“DPS”) in the

Act. However, NMFS has issued a policy for application of the authority to list DPSs of Pacific

salmon stocks. See Policy on Applying the Definition of Species Under the Endangered Species

Act to Pacific Salmon, 56 Fed. Reg. 58,612 (Nov. 20, 1991) . Under this policy, NMFS will

consider a population of Pacific salmon, also called a “stock” or a “run,” to be a DPS—and

hence a “species” that is eligible to be protected as threatened or endangered under the ESA—if

the population is an “evolutionarily significant unit” [hereinafter “ESU”] of the species. Id. A

population is an ESU if it (1) is “substantially reproductively isolated from other nonspecific

population units;” and (2) “represent[s] an important component in the evolutionary legacy of the

species.” Id. at 58,618.

        24.     NMFS applies the “best scientific and commercial data available” to listing

determinations and assesses the species’ status against five statutory factors including: (1) “the

present or threatened destruction . . . of [the species’] habitat;” (2) the “overutilization of the

species” by humans; (3) disease or predation; (4) “the inadequacy of existing regulatory

mechanisms;” and (5) “other natural or manmade factors affecting” the species’ existence. 16

U.S.C. § 1533(a). Any one or more of these factors supports a determination to list a species as

endangered or threatened under the ESA. 50 C.F.R. § 424.11(c).




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                            Page 12
           Case 3:18-cv-01035-MO        Document 61        Filed 05/27/19     Page 13 of 41




       25.      Following listing, the ESA also requires the Services to develop a “recovery plan”

for each listed species. 16 U.S.C. § 1533(f). A recovery plan is a science-based assessment of a

species’ status and a road map to recovery through specific criteria and site-specific management

actions.

       B.       The ESA’s Take Prohibition

       26.      Once a species is listed as threatened or endangered, the ESA imposes substantive

protections to reverse the extinction threat and recover the species to the point when the Act’s

protections are no longer necessary.

       27.      The ESA prohibits any “person”—including “any officer, employee, agent,

department, or instrumentality . . . of any State, municipality, or political division of a State,” or

“any State, municipality, or political subdivision of a State,” id. § 1532(13), from causing the

“take” of any species that is listed as “endangered.” Id. § 1538(a)(1)(B).

       28.      To “take” a species means “to harass, harm, pursue, hunt, shoot, wound, kill, trap,

capture or collect” any individual of the species, or “attempt to engage in any such conduct.” Id.

§ 1532(19).

       29.      Through its implementing regulations, NMFS defines “harm” within the

definition of “take” to mean “an act which actually kills or injures fish or wildlife.” 50 C.F.R.

§ 222.102. “Such an act may include significant habitat modification or degradation which

actually kills or injures fish or wildlife by significantly impairing essential behavioral patterns,

including breeding, spawning, rearing, migrating, feeding, or sheltering.” Id.

       30.      To “harass” a species within the definition of “take” means to commit “an

intentional or negligent act or omission which creates the likelihood of injury to wildlife by




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                            Page 13
        Case 3:18-cv-01035-MO           Document 61       Filed 05/27/19      Page 14 of 41




annoying it to such an extent as to significantly disrupt normal behavioral patterns which

include, but are not limited to, breeding, feeding, or sheltering.” Id. § 17.3.

       31.     Section 4(d) of the ESA allows NMFS, whenever it “deems [it] necessary and

advisable to provide for the conservation” of a threatened species, to issue a special regulation

that extends the take prohibition found in ESA section 9(a)(1)(A)(2) to a species that is listed as

threatened. 16 U.S.C. § 1533(d). This is known as a “special rule” or a “4(d) rule.” Special

rules apply only to threatened species because Section 9 of the ESA expressly extends the take

prohibition to endangered species. Id. § 1538(a)(2). The ESA prohibits any “person” from

“violat[ing] any regulation pertaining to” any threatened species. Id. (a)(1)(G).

       32.     To avoid liability and potential prosecution by the Service or parties invoking the

ESA’s citizen-suit provision, id. § 1540(a), (b), (g), a “person” can obtain a permit from NMFS

to carry out otherwise lawful activities that result in take of coho salmon, such as logging and

road construction. Id. §§ 1539(a)(1)(B), 1532(13) (defining “person” to include “an individual,

corporation, partnership, trust, association, or any other private entity; or any officer, employee,

agent, department, or instrumentality of the Federal Government, of any State, municipality, or

political subdivision of a State, or of any foreign government; any State, municipality, or

political subdivision of a State; or any other entity subject to the jurisdiction of the United

States”). This permit is known as an ITP.

       33.     To obtain an ITP, a person must prepare and submit an HCP for NMFS’s

approval. An HCP must specify: (1) how an activity will result in incidental take of a listed

species; (2) measures that will minimize and mitigate such take; and (3) why less harmful

alternatives are not being utilized. Id. § 1539(a)(2)(A). If NMFS determines that an applicant’s

HCP meets these requirements and that issuance of an ITP likely will not jeopardize the species’




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                           Page 14
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 15 of 41




continued existence, the agency will issue an ITP with “terms and conditions as the [Service]

deems necessary or appropriate ….” Id. § 1540(a)(2)(B).

                                  FACTUAL BACKGROUND

II.    OREGON COAST COHO SALMON

       34.     Coho salmon are anadromous fish in the salmon family that occur in marine

waters, rivers, and streams around the Pacific Rim. Also called “silver salmon,” these salmon

grow to about 28 inches long and weigh seven to 11 pounds.

       35.     Coho salmon use small streams with stable gravel beds for spawning, which

occurs primarily in November and December. Coho salmon eggs—which are deposited in nests

called “redds”—hatch during the late winter or early spring, remaining as larvae for six or seven

weeks until they grow fins and are able to hunt invertebrates, at which time they emerge from the

gravel and feed in streams and other freshwater habitats until they migrate to sea.

       36.     For the first year or two, young coho remain in their natal streams, utilizing side

channels, pools created by large woody debris, beaver ponds, and other areas with slow-moving

water and shelter from predators. They grow into smolts and migrate to the ocean from March

through July, where they typically remain for a year and a half, feeding on invertebrates and

small fishes, and finally migrate back to their streams to spawn and die.

       37.     Because coho salmon spend up to half their lives in freshwater streams and rivers,

the condition of these habitats determines whether they will survive and successfully reproduce.

       38.     In the early 1900s, one to two million adult coho salmon returned annually from

the sea to Oregon coastal rivers and streams. By the 1960s, that number had declined more than

90 percent, to an estimate of just 45,000 to 150,000 fish.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 15
        Case 3:18-cv-01035-MO            Document 61     Filed 05/27/19      Page 16 of 41




       39.     By the 1990s, the population complex of coho salmon returning to rivers along

the Oregon Coast had dropped to fewer than about 30,000 adults, below five percent of estimates

from the early 1900s. By 1997, the Oregon Coast population was down to just 26,200 fish. A

1998 assessment of the coho population in the Tillamook Bay basin found a significant

probability of extirpation due in large part to poor-quality freshwater habitat.

       40.     In 1998, NMFS listed the population of coho salmon along Oregon Coast—i.e.,

the “Oregon Coast coho salmon evolutionary significant unit”—as a “threatened” species under

the ESA. See 63 Fed. Reg. 42,587 (Aug. 10, 1998); 50 C.F.R. § 227.4(o). The Oregon Coast

coho salmon ESU ranges from the Necanicum River near Seaside, Oregon, to the Sixes River

near Port Orford, Oregon, and includes all freshwater habitats (rivers, streams, and lakes).

       41.     Mostly due to favorable ocean conditions from 2011 to 2014, Oregon Coast coho

salmon ESU abundance rebounded to more than 350,000 spawners, but then declined to 57,000

in 2015 and stayed below 76,000 through 2017. (As of the date of this filing, updated abundance

data for 2018 were not yet available).

       42.     Following multiple court challenges and status reviews, NMFS reissued its listing

of the ESU in 2005, 2008, and 2011. See 70 Fed. Reg. 37,160 (June 28, 2005); 73 Fed. Reg.

7816 (Feb. 11, 2008); 76 Fed. Reg. 35,755 (June 20, 2011); see also 75 Fed. Reg. 29,489-90

(May 26, 2010) (overview of ESA listing of Oregon Coast coho salmon ESU).

       43.     In 2008, NMFS finalized the Special Rule pursuant to Section 4(d) of the ESA, 16

U.S.C. § 1533(d), that extends Section 9(a)(1)(B)’s take prohibition to the Oregon Coast coho

salmon ESU. See 50 C.F.R. § 223.203; 73 Fed. Reg. at 7818. NMFS re-issued the Special Rule

in 2011. 76 Fed. Reg. 35,755, 35,770 (June 20, 2011).




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                        Page 16
        Case 3:18-cv-01035-MO            Document 61       Filed 05/27/19      Page 17 of 41




        44.     The Special Rule identifies logging and road construction in the range of the

Oregon Coast coho salmon ESU as among the activities that cause take and are subject to the

take prohibition. 50 C.F.R. § 223.203 (Special Rule) (delineating activities exempt from the

Section 9 take prohibition). In particular, “[a]ctivities that . . . could potentially ‘harm’

salmon”—like logging, “road construction in riparian areas” and areas that are “susceptible to

mass wasting and surface erosion,” and the “removal of large woody debris and ‘sinker logs’ or

riparian shade canopy”—will “result[ ] in a violation of the Section 9 take and other

prohibitions.” 73 Fed. Reg. at 7830. Consequently, persons engaging in these activities must

obtain an ITP from NMFS pursuant to ESA Section 10(a)(1)(B) or cease the activities that cause

take. Otherwise they risk exposure to enforcement by NMFS and/or private parties of the Act’s

take prohibition in Section 9, like Plaintiffs in this action, who invoke the ESA’s citizen-suit

provision. 16 U.S.C. § 1540(g)(1)(A).

III.    THE TILLAMOOK AND CLATSOP STATE FORESTS

        A.      Tillamook State Forest

        45.     The 364,000-acre Tillamook State Forest, the largest state forest in Oregon,

consists primarily of second-growth, 40- to 60-year-old Douglas-fir, with a 35- to 55-year-old

conifer and hardwood understory and riparian areas along perennial streams. These forestlands

burned in a series of fires from 1933 to 1951 known as the “Tillamook Burn.”

        46.     After the Tillamook Burn, private owners of these forestlands logged millions of

board feet from the burned forests, but then defaulted on their taxes and abandoned the logged

areas. The lands reverted to several counties, which deeded them to the State of Oregon

beginning in 1940.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                             Page 17
        Case 3:18-cv-01035-MO          Document 61        Filed 05/27/19     Page 18 of 41




       47.     ODF undertook a massive reforestation and rehabilitation effort in the Tillamook

Burn area from 1948 to 1973, when the Tillamook State Forest was established.

       48.     Seven rivers flow through the Tillamook State Forest to the Pacific Ocean. They

are (1) the Wilson, Trask, Miami, and Kilchis rivers, which flow into Tillamook Bay; (2) the

Nehalem River, which flows into the Pacific Ocean; and (3) the Nestucca and Little Nestucca

rivers, which flow into Nestucca Bay. NMFS has designated portions of these watersheds as

critical habitat for the Oregon Coast coho salmon ESU due to the presence of spawning and

rearing habitat and conservation value. See 50 C.F.R. § 226.212(u); 73 Fed. Reg. at 7838-39.

       49.     ODF’s Tillamook and Forest Grove districts develop implementation and annual

operations plans and offer and authorize timber sales that include clear-cutting and road

construction in the Tillamook State Forest.

       B.      Clatsop State Forest

       50.     Established in 1937, the 136,000-acre Clatsop State Forest is the second-largest

Oregon State Forest. The Clatsop State Forest does not include lands in the areas of the

Tillamook Burn, but like the Tillamook State Forest, consists primarily of lands that came under

State ownership after private landowners logged but neglected to pay taxes on them.

       51.     Due to extensive logging, most of the Clatsop State Forest consists of second-

growth Douglas fir stands that are 30 to 70 years old.

       52.     The Nehalem River, North Fork Nehalem River, Necanicum River, and portions

of their tributaries flow through the Clatsop State Forest and are designated as critical habitat for

the Oregon Coast coho salmon ESU. See 50 C.F.R. § 226.212(u).

       53.     ODF’s Astoria District develops implementation and annual operations plans and

offers and authorizes timber sales that include clear-cutting and road construction in the Clatsop




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                          Page 18
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 19 of 41




State Forest. ODF’s Forest Grove and Tillamook districts also manage small areas of the

Clatsop State Forest, for which they also develop implementation and annual operations plans,

and plan, sell, and authorize timber and road construction projects.

III.   LOGGING AND ROAD CONSTRUCTION IN THE OREGON COAST RANGE
       HAVE CONTRIBUTED TO THE DECLINE OF OREGON COAST COHO SALMON.

       54.     NMFS listed the Oregon Coast coho salmon ESU due to declining abundance

from the loss of freshwater habitat, the consequence of (among other human activities) logging—

especially clear-cutting on steep or unstable slopes, in riparian areas, and along debris flow

paths—and road construction, improvement, use, and maintenance associated with logging and

log-hauling in the Oregon Coast range. See, e.g., 73 Fed. Reg. at 7821. Soil erosion and stream

sedimentation from these activities “seriously degrade[ ]” pools and side channels where coho

salmon spawn and spend their first phases of life. 60 Fed. Reg. 38,011, 38,024 (July 25, 1995);

see also 62 Fed. Reg. 24,588, 24,592-93 (May 6, 1997) (logging removes natural vegetation;

destroys riparian areas; reduces large woody debris; and triggers soil disturbance, mass wasting

events, surface erosion, and sedimentation).

       55.     In listing the Oregon Coast coho salmon ESU, NMFS was particularly concerned

about ODF-authorized clearing of trees along streams and other riparian areas with no or

ineffective riparian “buffers.” Logging in the Oregon Coast range reduces and eliminates the

input of large woody debris to streams. When not logged, trees in riparian areas fall into

streams. Such large woody debris creates the complex stream structure—the pools, refuges, and

side channels—that is crucial to coho salmon survival. Hence, logging effectively eliminates or

reduces such large woody debris, thereby eliminating and reducing the pools and other refuges

that are essential for juvenile coho salmon to survive and grow into smolts, and ultimately to

reproduce. 62 Fed. Reg. at 24,592-93.



PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                          Page 19
       Case 3:18-cv-01035-MO          Document 61      Filed 05/27/19     Page 20 of 41




       56.     For many years before and after NMFS listed the Oregon Coast coho salmon ESU

as a threatened species in 1998, the State of Oregon developed conservation plans and promised

stronger protections to avert listing under the ESA. However, NMFS determined that the State’s

plans and rule changes were not adequate to conserve coho salmon. See, e.g., NMFS, FINAL

ESA RECOVERY PLAN FOR OREGON COAST COHO SALMON, S-6, 3-23 – 3-24 (2016),

http://www.westcoast.fisheries.noaa.gov/publications/recovery_planning/salmon_steelhead/dom

ains/oregon_coast/final_oc_coho_recovery_plan.pdf [hereinafter “Recovery Plan”]; 73 Fed. Reg.

at 7821.

       57.     Since 1998, NMFS has urged parties who engage in activities that cause

incidental take of coho salmon to prepare HCPs and obtain ITPs pursuant to ESA Section

10(a)(2)(A). See, e.g., 69 Fed. Reg. 33,102, 33,169, 33,154 (June 14, 2004). The State of

Washington did so for its forestry program in 2006. See WASHINGTON STATE DEPARTMENT OF

NATURAL RESOURCES, FOREST PRACTICES HABITAT CONSERVATION PLAN (2006),

https://www.dnr.wa.gov/programs-and-services/forest-practices/forest-practices-habitat-

conservation-plan#HCPSections.

       58.     NMFS has emphasized that an HCP and ITP for Oregon Coast State forestlands

was “particularly important since about 65 percent of the habitat in the range of the Oregon

Coast ESU is in non-Federal ownership.” 63 Fed. Reg. 42,587, 42,590 (Aug. 10, 1998).

       59.     When NMFS first proposed to list the Oregon Coast coho salmon ESU in 1995,

NMFS and ODF were developing an HCP that, if finalized and approved by NMFS, could have

allowed ODF to obtain an ITP for the incidental take of ESA-listed species, including Oregon

Coast coho salmon, from ODF-authorized logging and roads. See 62 Fed. Reg. at 24,602; 63




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                       Page 20
         Case 3:18-cv-01035-MO       Document 61       Filed 05/27/19    Page 21 of 41




Fed. Reg. at 42,590. This was known as the “Western Oregon State Forests Habitat

Conservation Plan.” 62 Fed. Reg. at 24,602.

         60.   ODF produced a draft of this HCP in November 1997 [hereinafter “1997 Draft

HCP”].

         61.   NMFS detailed many substantive concerns with the 1997 Draft HCP and

questioned that it would adequately protect coho salmon from logging and roads, especially from

reduced stream shade and recruitment of large woody debris, slope instability, and sedimentation

of coho salmon-bearing streams. ODF’s refusal to address these concerns stymied the

development, completion, and implementation of a final HCP.

         62.   ODF abandoned this HCP process.

         63.   In 2010, ODF adopted a Revised Forest Management Plan for ODF-authorized

logging activities in western Oregon. ODF, NORTHWEST OREGON STATE FORESTS MANAGEMENT

PLAN REVISED PLAN (2010),

https://www.oregon.gov/ODF/Documents/AboutODF/2010FMPNorthwestOregon.pdf

[hereinafter “2010 FMP”].

         64.   The 2010 FMP contains minimal protections for coho salmon. These protections

do not prevent take. In the 2010 FMP, ODF acknowledged that the routine authorization of

clear-cutting and short logging rotations reduces snags and prevents large woody debris from

entering streams that are essential coho breeding and rearing habitat. ODF has admitted that

under the 2010 FMP, the forest conditions necessary to conserve coho salmon will not be

achieved soon, and even under the best-case scenario, may not be achievable for decades. See,

e.g., OREGON DEPARTMENT OF FORESTRY, FOREST GROVE DISTRICT 2018 ANNUAL OPERATIONS

PLAN 31, 32 (2017),




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                       Page 21
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 22 of 41




https://www.oregon.gov/ODF/Documents/AboutODF/Forest%20Grove%20District%202018%2

0Annual%20Operations%20Plan.pdf (discussing the need “to restore the ecological processes

and functions that create and maintain self-sustaining habitats over the long term . . . as resources

allow”).

       65.     In the Recovery Plan, NMFS points to “threats that reduce the quantity and

quality of coho salmon rearing habitat”—including sedimentation and the reduction of large

woody debris—as factors that are “degrad[ing]” and “deteriorating” freshwater habitats and

impeding recovery of the Oregon Coast ESU. Recovery Plan S-5, S-6. NMFS found that

existing regulatory mechanisms have not sustained the species long-term, id. at S-6, and that the

“quality . . . and quantity of freshwater habitats leaves the [threatened] ESU at risk of becoming

an endangered species.” Id. at S-7.

IV.    OREGON’S REGULATORY AND STATUTORY SCHEME FOR AUTHORIZING
       LOGGING AND ROAD CONSTRUCTION, IMPROVEMENT, AND USE
       OPERATIONS ON THE TILLAMOOK AND CLATSOP STATE FORESTS.

       66.     Logging on State forestlands in Oregon is regulated under the Oregon Forest

Practices Act (“OFPA”), its implementing regulations, and forest and district management and

other plans. OR. REV. STAT. §§ 527.610-527.785 (2017). In addition, ODF, the State Forester,

and the District Foresters develop and implement management plans with specific timber sales,

log haulage routes, and standards and guidelines to govern logging and roads on the Tillamook

and Clatsop State Forests.

       A.      The Oregon Forest Practices Act

       67.     Enacted by the Oregon legislature in 1971, OFPA defines—among other things—

terms and sets standards for commercial logging of Oregon’s forestlands, including State-owned

forestlands. The law shares responsibility for managing the State’s forestlands between ODF,




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 22
        Case 3:18-cv-01035-MO          Document 61      Filed 05/27/19      Page 23 of 41




the State Forester, and the Oregon State Board of Forestry [hereinafter “Board”], a board of

seven individuals who are appointed by the Governor and confirmed by the state Senate.

       68.     The Board has promulgated implementing regulations for OFPA. These

regulations specify procedures and standards for authorization of logging and road construction,

improvement, use, and maintenance regarding erosion, runoff, water quality, stream channels,

and riparian areas. These rules, known as the Oregon “Forest Practice Regulations” (“FPRs”),

are found at OR. ADMIN. R. 629-001-0000 to 629-680-0430.

       69.     Management of State forestlands is regulated under OR. ADMIN. R. 629-035.

Management of the Tillamook and Clatsop State Forests is further regulated pursuant to

standards and guidelines that are set forth in forest management, implementation, and annual

operations plans.

       B.      The Forest Practice Regulations

       70.     The State Forester and district foresters (collectively “the Foresters”) manage

State forestlands pursuant to the FPRs found at OR. ADMIN. R. 629-035-0000-0500.

       71.     The FPRs are administered primarily by and at the discretion of the State Forester

or his deputies, assistants, employees, or agents.

       72.     These FPRs direct the Foresters to “actively manage” state forestlands and make

available a “sustainable and predictable production of forest products” to realize the lands’

“greatest permanent value.” See generally OR. ADMIN. R. 629-035-0020; 629-035-0020(2)).

       73.     In pursuit of the “greatest permanent value” State and district foresters have

emphasized timber production on State forestlands over protection of once-abundant coho

salmon and other native wildlife. For example, the FPRs require the State Forester to authorize

logging on “any Silviculturally Capable lands” unless prohibited by “a legal or contractual




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                        Page 23
        Case 3:18-cv-01035-MO          Document 61        Filed 05/27/19      Page 24 of 41




obligation” or unless he determines that another use will be “more consistent” with GPV. See

OR. ADMIN. R. 629-035-0050(3)(A). In addition, the FPRs allow the State Forester to authorize

timber sales, including clear-cutting, as well as road construction, on “erosion-prone” slopes.

OR. ADMIN. R. 629-630-0150(1)-(3); 629-623-0400; 629-623-0800; 629-625-0100.

       74.     The FPRs do not set additional standards to protect coho salmon and their

freshwater habitats from sedimentation caused by landslides. OR. ADMIN. R. 629-623-0700.

Protections are triggered only when “[h]igh landslide areas are a risk to public safety.” OR.

ADMIN. R. 629-623-0300(7); 629-623-0400(1) (“Operators shall not remove trees from high

landslide hazard locations with substantial downslope public safety risk unless a geotechnical

report demonstrates to the State Forester that any landslides that might occur will not be directly

related to forest practices because of very deep soil or other site-specific conditions.”).

       75.     The FPRs allow road construction and reconstruction on “very steep slopes,” OR.

ADMIN. R. 629-623-0050(2), high landslide hazard locations, OR. ADMIN. R. 629-625-0100(3),

and/or “where there is an apparent risk of road-generating materials entering waters of the

state . . . .” OR. ADMIN. R. 629-625-0100(2)(a).

       76.     The FPRs permit logging activities that deprive streams of large woody debris, an

important component of coho salmon habitat and the foundation of pools and side-channels that

coho salmon use, and which, when depleted, exposes coho salmon to predation and limits their

ability to obtain food and establish territories. See OR. ADMIN. R. 629-640-0110 (acknowledging

that many fish-bearing streams “currently need improvement” because “they lack adequate

amounts of large woody debris in channels, or they lack other important habitat elements”).




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                           Page 24
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 25 of 41




       C.      Forest Management Planning

       77.     The OFPA and FPRs are implemented on state forestlands through a series of

management plans developed by ODF and the Foresters.

       78.     First, the State Forester provides a “general management framework” through a

“Forest Management Plan” [hereinafter “FMP”] to govern forestry and other activities within a

specific region of forestland. OR. ADMIN. R. 629-035-0030(1). FMPs are approved and adopted

by the Board as administrative rules. OR. ADMIN. R. 629-035-0105(1)(a).

       79.     Management activities within each ODF district—including specific timber sales

and related road construction, improvement, use, and maintenance—are developed in

“implementation and operations plans.” Id. An “Implementation Plan” (“IP”) is developed by

the State Forester and relevant District Forester every ten years. Id. In an IP, the State Forester

and District Forester estimate timber inventories and set ten-year goals for timber volume

production.

       80.     The District Foresters plan, develop, and identify specific timber sales for auction

in “Annual Operations Plans” (“AOP”).

       81.     Since 2014, under this management scheme the Foresters have authorized logging

on more than 37,000 acres of the Tillamook and Clatsop State Forests—including the clear-

cutting of 25,000 acres and partial cutting of 12,000 acres—through at least 186 timber sales,

ranging from 100 to 1,000 acres in size across numerous watersheds. Many of these timber sales

are on erosion-prone and/or “high landslide hazard locations,” supra ¶ 74, that are located above

and/or adjacent to coho salmon-bearing streams.

       82.     Since 1997, NMFS has maintained that Oregon’s statutory and regulatory regime

fails to avoid take and inadequately manages logging and road construction on “sensitive,




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 25
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 26 of 41




unstable slopes” that are subject to mass-wasting landslides, and to “address [the] cumulative

effects” of logging. 62 Fed. Reg. at 24,596.

V.     DEFENDANTS PROXIMATELY AND FORESEEABLY CAUSE TAKE OF COHO
       SALMON IN THE TILLAMOOK AND CLATSOP STATE FORESTS.

       83.     The Tillamook and Clatsop State Forests have some of the steepest terrain that

can be found anywhere in Oregon’s northern Coast Range. Forty-three percent of the Tillamook

District is over 60 percent in steepness; another 39 percent has a gradient of 30 to 60 percent.

About thirty-four percent of the Forest Grove District has slopes between 30 and 60 percent, with

another 17 percent at more than 60 percent. About 30 percent of the Astoria District has a

gradient of at least 30 percent. Watersheds with slopes over 35 percent have been found to

deliver more sediments to streams when logged when compared to watersheds that are less steep.

       84.     Annual rainfall in the Coast Range ranges from 45 to 100 inches, and even more

in some places.

       85.     Because of this steepness and wet climate, both State Forests are riddled with

terrain features that are inherently prone to landslides, most notably hollows that hold water on

steep slopes. When such features are logged or destabilized by road construction, the incidence

of landslides is greatly increased, and the steep and channelized nature of the terrain means these

landslides will frequently become debris flows that deposit large amounts of harmful sediments

directly into coho streams.

       86.     Defendants’ management of the Tillamook and Clatsop State Forests still

prioritizes production of timber revenue for counties and for the ODF budget over protection of

habitat for coho salmon and other native wildlife. Clear-cutting on these Forests’ erosion-prone

slopes has increased the number and frequency of landslides that deliver fine sediment to

freshwater streams. Coho salmon redds and alevins (newly hatched salmon still carrying the



PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 26
       Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 27 of 41




yolk which remain in gravel as they continue to grow) in the path of landslides are buried,

entombed, or suffocated along with the gravel beds, wetlands, and side channels that they use for

spawning and rearing.

       87.     In addition to largely eliminating root systems that prevent landslides and hold

fine sediments in place on steep slopes, logging—and clear-cutting in particular—reduces and

eliminates the quantity and size of large woody debris that is delivered to streams. These

impacts lead to higher concentrations of fine sediment in coho salmon-bearing streams, reduced

stream complexity, and continuing significant impairments to coho salmon and their habitat,

which in turn leads to increased mortality of coho salmon eggs, alevin, and fry.

       88.     ODF’s emphasis on timber production has also resulted in an extensive network

of roads to service logging operations and the hauling of logs from the Tillamook and Clatsop

State Forests, which exacerbates the deleterious landslides, debris flows, and chronic bleeding of

sediments into streams. These forests contained nearly 2,500 miles of forest roads by 2001 and

even more miles exist today.

       A.      The 2001 Forest Management Plan

       89.     ODF first issued the FMP in 2001. ODF, NORTHWEST OREGON STATE FORESTS

MANAGEMENT PLAN (2001) [hereinafter “2001 FMP”].

       90.     The 2001 FMP aimed for a “mosaic” of forestlands, with 40 to 60 percent of the

forests consisting of “layered,” “old forest structure” and 40 to 60 percent consisting of younger

stands primarily created by clear-cutting.

       91.     The 2001 FMP established restrictions in “riparian management areas” by

limiting logging within “stream bank” (stream to 25 feet), “inner” (25 to 100 feet), and “outer”

(100 to 170 feet) zones. The degree to which logging is limited in these zones varies according




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                          Page 27
           Case 3:18-cv-01035-MO       Document 61       Filed 05/27/19     Page 28 of 41




to the size of the stream and whether it has fish, with the fewest restrictions on headwater

reaches. These widths of even the widest buffers prescribed in the 2001 FMP are about half of

the buffer widths that are required on federal public lands, where for many streams logging is

completely prohibited in buffers at least equal to two tree heights, or roughly 300 feet.

           92.   The buffers set in the 2001 FMP for Oregon State forestlands do not apply to

most small, non-fish-bearing streams that help keep coho salmon-bearing streams cool, with low

sediment inputs, and which provide a source of large woody debris that is critical to coho salmon

habitat.

           93.   ODF applied many of the standards in the 2001 FMP to the draft HCP that ODF

had begun to develop. However, NMFS advised ODF that these standards would be inadequate

to avoid or even minimize take of coho salmon and advised that it could not approve or authorize

an ITP that was based on them.

           94.   In 2003, ODF amended the FMP with additional measures to conserve coho

habitat, including by adopting a “Salmon Anchor Habitats” (“SAH”) strategy to respond to

NMFS’s concerns about unregulated take of coho salmon. Under the SAH strategy, ODF

designated 17 small watersheds as the “core of salmon recovery” on the State Forests. In those

watersheds, ODF increased protections for riparian buffers and restricted the percentage of SAH

watersheds that could be clear-cut during a 10-year period. As of 2009, 38 percent of the

Tillamook District, 29 percent of the Forest Grove District, and 22 percent of the Astoria

District consisted of SAHs.

           95.   The SAH strategy failed to satisfy NMFS’s concerns, with the federal biologists

concluding that the state FMP would not “provide . . . habitat that is capable of supporting

[Oregon Coast coho salmon] populations that are viable during both good and poor marine




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                            Page 28
         Case 3:18-cv-01035-MO         Document 61       Filed 05/27/19     Page 29 of 41




conditions.” 75 Fed. Reg. 29,489, 29,500 (May 26, 2010) 75 Fed. Reg. 29,489, 29,500 (May 26,

2010).

         96.    During the implementation of the 2001 FMP through 2010, Defendants did not

complete a final HCP or obtain an ITP from NMFS.

         B.     The 2010 Revised Forest Management Plan

         97.    In 2010, the Board and ODF revised the 2001 FMP to accelerate and increase

timber production from the Tillamook and Clatsop State Forests. See 2010 FMP.

         98.    To meet these even greater timber revenue targets, ODF had to reduce its

minimum targets for layered, complex forests. Under the 2001 FMP, at least 40 percent of the

covered forests were to consist of layered, old-forests. The 2010 FMP reduced that low-end

target to 30 percent.

         99.    In the 2010 FMP, the State Forester and ODF also reduced or eliminated

protections for Oregon Coast coho salmon and their stream habitats. For example, they replaced

the SAH strategy, which NMFS had deemed inadequate, with an even weaker strategy called

“Aquatic Anchors.” Aquatic Anchors cover the same 17 small watersheds as the SAH Strategy

did but eliminated SAH’s cap on clear-cutting that was the only substantive protection of

watersheds that were to be the “core of salmon recovery.”

         100.   For areas outside Aquatic Anchors, the 2010 FMP established restrictions in

“riparian management areas” by limiting logging within “inner” (25 to 100 feet) and “outer”

(100 to 170 feet) riparian zones, depending on the size of streams and whether they support fish.

Again, these widths are about half of the buffer widths that are required on federal public lands,

where for most streams, operators must retain buffers that are at least equal to two tree heights,

or roughly 300 feet.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 29
        Case 3:18-cv-01035-MO         Document 61        Filed 05/27/19     Page 30 of 41




       101.    The buffers set in the 2010 FMP for Oregon do not apply to most small, non-fish-

bearing streams that help to keep streams cool and tend to occur on steep, landslide-prone slopes.

This lack of buffers results in the delivery of higher concentrations of fine sediments to streams

which would have provided shade and eliminates sources of large woody debris that are essential

to coho salmon habitat.

       102.    These changes have paved the way for the Foresters to approve more clear-

cutting, log-hauling, and road construction, improvement, use, and maintenance in watersheds

with stretches of natal streams where coho salmon breed, feed, and find refuge. In the

Tillamook, Astoria, and Forest Grove Districts, the amount of timber sold annually has increased

since 2011.

       103.    With the adoption of the 2010 FMP, the State Forester and ODF did not resolve

NMFS’s concerns about increased concentrations of fine sediment in coho salmon-bearing

streams from logging and roads, or the lack of stream shade and large woody debris from

inadequate and nonexistent riparian buffers. Instead, pointing to its Species of Concern policy,

Aquatic Anchor Strategy, and a “take-avoidance policy,” ODF broadly declared that these efforts

would avoid all take of coho salmon. In 2010 Defendants abandoned the HCP process

altogether.

       104.    To date, ODF and Defendants have not submitted a final, valid HCP to NMFS or

obtained an ITP pursuant to sections 10(a)(1)(B) and 10(a)(2) of the ESA. See 16 U.S.C. §

1539(a)(1)(B), (a)(2).

       105.    Upon information and belief, the State of Oregon has yet to commit to preparation

of an HCP or to seek and obtain an ITP that would allow the Foresters continue to plan and

authorize logging on the Tillamook and Clatsop State Forests in accordance with the ESA.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                        Page 30
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 31 of 41




VI.    INCREASED LANDSLIDES, SEDIMENTATION, AND REDUCED LARGE WOODY
       DEBRIS FROM LOGGING AND ROADS AUTHORIZED BY DEFENDANTS IN
       THE TILLAMOOK AND CLATSOP STATE FORESTS CAUSE DEATH, INJURY,
       AND HARASSMENT OF COHO SALMON AND SIGNIFICANTLY DEGRADE
       COHO SALMON HABITAT.

       106.    ODF, the State Forester, and the District Foresters plan, sell, and authorize

multiple timber sales on the Tillamook and Clatsop State Forests every year under the 2010

FMP, Implementation Plans, and Annual Operations Plans for the Tillamook, Forest Grove, and

Astoria districts. As represented by the timber sales identified in Table 1, supra ¶ 4, these sales

frequently involve clear-cutting on erosion-prone slopes that have a high risk of landslides, that

are located above and/or adjacent to streams used by Oregon Coast coho salmon, and/or that

entail construction and hauling of logs on roads that are “hydrologically connected” to coho

salmon-bearing streams—meaning that when it rains surface water flows directly or indirectly

from the roads into streams.

       107.    ODF and the Foresters maintain an extensive network of roads throughout the

Tillamook and Clatsop State Forests for the purposes of logging and hauling felled trees. When

Defendants adopted the Implementation Plans for the Tillamook, Forest Grove, and Astoria

districts in 2009 and 2011, there were about 2,658 miles of active roads on the Tillamook and

Clatsop State Forests, enough to stretch from Portland to Columbus, Ohio.

       108.    Since 2010, the Foresters have authorized the addition of dozens of miles of new

road construction every year. Between 2014 and 2020, the Tillamook, Forest Grove, and Astoria

Districts have authorized the construction of 233 miles of new roads, or an average of 33 miles

per year, and the gravel resurfacing of up to 973 miles of existing roads, or about 139 miles per

year. Many miles of these roads are adjacent to or upstream from coho salmon-bearing streams.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 31
        Case 3:18-cv-01035-MO           Document 61       Filed 05/27/19      Page 32 of 41




       109.    Logging roads that the Foresters authorize for construction, maintenance, and use

increase sediment to coho salmon-bearing streams by triggering landslides and by direct

discharge.

       110.    A multitude of scientific studies from the last fifty years in the Oregon Coast

Range and elsewhere have documented the increase in erosion that results from logging.

Plaintiffs will utilize these studies to prove that clear-cutting and logging roads, such as those

authorized by Defendants in the timber sales in Table 1, increase the frequency of landslides by

up to ten times the natural background rate, delivering larger quantities of fine sediment and

debris to freshwater habitats that are utilized by coho salmon for spawning and rearing. In part,

this is because landslides tend to travel farther distances in clear-cuts than in forested stands.

These landslides and debris flows deliver fine sediments to streams that overwhelm the streams’

natural capacity to transport sediments downstream. In the process, these sediments and debris

bury gravel beds and pools that are utilized by coho salmon for spawning, which reduces flow

and delivery of dissolved oxygen, suffocating the eggs and alevins, and fills pools needed by

juvenile coho salmon for foraging and predator avoidance, leading to increased death and

displacement of young coho salmon.

       111.    Substantial portions of the Tillamook and Clatsop State Forests are characterized

by steep slopes that have terrain that is at significant risk of landslides when clear-cut or

dissected by roads. See supra ¶ 83.

       112.    Past logging and road construction on the Tillamook and Clatsop State Forests

have triggered frequent landslides. These landslides have in many cases transformed into debris

flows and deposited large quantities of fine sediment into coho salmon-bearing streams. This

has resulted in take of coho salmon.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                             Page 32
        Case 3:18-cv-01035-MO            Document 61     Filed 05/27/19     Page 33 of 41




        113.    ODF does not monitor whether logging or roads are causing landslides on the

state forests. However, the Oregon Department of Geology and Mineral Industries maintains a

database known as the “Statewide Landslide Information Database for Oregon, or “SLIDO,”

which includes locations and descriptions of landslides and “contributing factors” to landslides

across the state, including in the state forests.

        114.    According to SLIDO, there were at least 76 landslides on the Tillamook and

Clatsop State Forests between 2005 and 2009, with roads or clear-cuts as contributing factors to

their initiation. In a 1987 study of thirty-six debris flows in the Oregon Coast Range, fifty

percent were found to have originated at roads and forty-five percent at clear-cuts, with only five

percent found to have originated in forested stands. Frederick J. Swanson et al., Mass Failures

and Other Processes of Sediment Production in Pacific Northwest Forest Landscapes, in

STREAMSIDE MANAGEMENT: FORESTRY AND FISHERY INTERACTIONS 9 (Ernest O. Salo &

Terrance W. Cundy, eds., 1987). Both these data sources highlight the direct link between

logging and logging roads on landslide initiation.

        115.    Pictured below are two representations of a landslide and debris flow on the

Tillamook State Forest that was triggered by clear-cut logging and road construction on a high-

risk, erosion-prone slope. The clear-cut areas in the photographs were units of the “NW Combo”

timber sale which Defendants planned and auctioned in 2010. The landslide and resulting debris

flow that resulted from this timber sale deposited fine sediments to the West Fork of the North

Fork of the Wilson River, a reach which is known to be used by coho salmon for spawning and

rearing. The landslide also destroyed a portion of the West Fork of the North Fork Road.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 33
       Case 3:18-cv-01035-MO         Document 61      Filed 05/27/19    Page 34 of 41




Figure 1. View of landslide triggered by the NW Combo timber sale, showing path down to

West Fork of the North Fork Wilson River.




Figure 2. Landslide initiation site in NW Combo clear-cut unit with road construction below.


PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                    Page 34
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 35 of 41




       116.     The vast network of roads Defendants maintain on the Tillamook and Clatsop

State Forests chronically deposits sediment into coho salmon-bearing streams. Substantial

stretches of this road network are hydrologically connected; during rain events, surface water

flows directly or indirectly from these roads into streams. Construction, maintenance, and use of

roads for hauling timber increases sediment destabilization, mobilization, and runoff of sediment

into streams.

       117.     Whether through landslides, debris flows, and/or chronic inputs from roads and

other erosion-prone areas, increased sedimentation of coho salmon-bearing streams has severe,

deleterious effects on coho salmon and their habitat. Fine sediments infiltrate and bury well-

oxygenated gravel beds that coho salmon require for spawning, suffocating or entombing eggs

and alevins.

       118.     Clearcutting also increases peak flows in streams, which can lead to flooding that

scours the eggs from redds, resulting in their death.

       119.     Sediment deposition in coho salmon-bearing streams limits the growth and

abundance of the invertebrates that are the primary food source for young salmon. Sediments

become suspended in the water column, inhibiting feeding and, if severe enough, causing direct

physiological stress for salmon.

       120.     Sediment deposition caused by landslides and runoff from logging and roads on

the Tillamook and Clatsop State Forests buries and destroys pools used by young coho salmon

for foraging and for finding refuge from predators.

       121.     Particularly in small, headwater reaches, landslides, debris flows, and chronic

sediment deposition can overwhelm the capacity of streams to transport sediments downstream,

leading to the overaccumulation of sedimentation in stream beds and creating wide, flat,




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                        Page 35
        Case 3:18-cv-01035-MO         Document 61        Filed 05/27/19     Page 36 of 41




meandering channels that lack the habitat features—including spawning gravels and pools

created by large woody debris—that are necessary for successful breeding, feeding, and

sheltering.

       122.    Chronic pulses of sediment from hydrologically connected roads planned and

authorized by Defendants on the Tillamook and Clatsop State Forests in connection with timber

sales such as those identified in Table 1 negatively affect coho salmon habitat for miles

downstream, and the effects last for decades.

       123.    Logging reduces the amount of large woody debris.

       124.    In most small streams like those used by young coho salmon on the Tillamook

and Clatsop State Forests, the 2010 FMP does not require retention of the possible large woody

debris that would otherwise create complex spawning habitat, except in some circumstances.

       125.    ODF-authorized logging in the Tillamook and Clatsop State Forests has further

reduced or eliminated stream complexity that is critical for coho salmon to rest, feed, and avoid

predators, impacting the quantity and quality of coho stream habitat and resulting in take of coho

salmon.

       126.    Riparian buffers established by the State Forester and ODF do not adequately

protect coho salmon habitat from these causes of take on the Tillamook and Clatsop State

Forests. By eliminating logs along or above coho salmon-bearing streams that would otherwise

provide shade and deliver woody debris, ODF is depriving coho salmon of essential habitat,

reducing the fitness, survival, and reproduction of Oregon Coast coho salmon.

       127.    The timber sales in Table 1, supra ¶ 4, include units or parcels in the sales that are

located on slopes with high risk of landslides or debris flows (identified as “LS” in Table 1)




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                          Page 36
        Case 3:18-cv-01035-MO         Document 61        Filed 05/27/19     Page 37 of 41




adjacent to or upstream from coho salmon-bearing streams. These and future timber sales with

these characteristics are likely to cause take of Oregon Coast coho salmon.

       128.    The timber sales in Table 1, supra ¶ 4, authorize the construction, maintenance,

and use of log-haulage routes that are hydrologically connected to coho salmon-bearing streams

(identified as “HCR”). Construction, maintenance, and use of log-haulage routes can trigger

landslides and/or contribute chronic, direct deposition of sediment. Timber sales that authorize

the construction, maintenance, and use of log-haulage routes that are hydrologically connected to

streams used by coho salmon for spawning or rearing are likely to cause take of Oregon Coast

coho salmon.

       129.    Information on ODF’s proposed timber sales is provided in draft pre-operations

reports, including sale name, type of logging, acres, and proposed haul routes, as well as digital

geographic data prepared by ODF that shows the boundaries of the timber sales prepared for

each of the three Districts’ Annual Operations Plans.

       130.    Information on coho salmon occupancy of streams adjacent to or downstream

from the timber sales was determined by reference to timber sale pre-operations reports through

2019. Following initiation of this litigation, ODF stopped including information about coho

salmon presence in the pre-operations reports.

       131.    For timber sales that are now planned for 2020, coho salmon occupancy was

determined by reference to geographic data from the Oregon Department of Fish and Wildlife,

which identifies stream reaches with spawning or rearing coho salmon based on extensive

surveys.

       132.    In total, based on the characteristics described above, at least 68 sales planned or

sold from 2018–2020 are likely to cause take of coho salmon. Supra ¶ 4.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 37
        Case 3:18-cv-01035-MO           Document 61       Filed 05/27/19     Page 38 of 41




                                       CLAIM FOR RELIEF

       133.      Plaintiffs re-allege paragraphs 1 through 132 and incorporate them herein by

reference.

       134.      Defendants plan, authorize, and timber sales that involve clear-cutting, road-

construction, improvement, use, and/or maintenance activities on the Tillamook and Clatsop

State Forests.

       135.      Defendants have authorized and continue to authorize timber sales and logging

operations on high-risk or high landslide hazard locations or erosion-prone slopes on the

Tillamook and Clatsop State Forests, including but not limited to the timber sales in Table 1,

supra ¶ 4.

       136.      Logging, especially clear-cutting, on high-risk or high landslide hazard locations

or erosion-prone slopes increases the occurrence of landslides that add sediment to coho salmon-

bearing streams on the Tillamook and Clatsop State Forests. Landslides significantly degrade

aquatic habitat by burying gravel beds and pools and changing stream channel morphology.

Where these effects occur in or upstream from streams that are occupied or used by Oregon

Coast coho salmon, such as the timber sales in Table 1, they significantly disrupt and impair

essential coho salmon behavioral patterns, including spawning, rearing, feeding, and sheltering.

Injuries to and mortalities of Oregon Coast coho salmon result.

       137.      Narrow riparian buffers established by the Defendants facilitate logging activities

that eliminate trees along streams that would otherwise deliver large woody debris, thereby

reducing or eliminating shade canopy and complex stream habitat and directly contributing to

reduced fitness, survival, and reproduction of Oregon Coast coho salmon.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 38
       Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 39 of 41




       138.    By authorizing logging, log-hauling, road construction, and/or road improvements

on high-risk or high landslide hazard locations or erosion-prone slopes on the Tillamook and

Clatsop State Forests, where the effects of the ensuing landslides reach coho salmon habitat;

within riparian areas; and/or on areas that are hydrologically connected to coho salmon-bearing

streams, Defendants regularly plan, approve, and sell timber sales that are reasonably certain to

cause take by killing, injuring, harassing, or harming Oregon Coast coho salmon.

       139.    Defendants’ authorization of logging, log-hauling, road construction, and/or road

improvements on high-risk or high landslide hazard locations ns or erosion-prone slopes on the

Tillamook and Clatsop State Forests, where the effects of the ensuing landslides reach coho

salmon habitat; within riparian areas; and/or on areas that are hydrologically connected to coho

salmon-bearing streams or waterbodies, without any authority to engage in activities that cause

incidental take of Oregon Coast coho salmon, violates the ESA’s take prohibition in Section 9,

16 U.S.C. § 1538(a)(1)(B), which is made applicable to Oregon Coast coho salmon in the

Special Rule. See 50 C.F.R. § 223.203(a) and 16 U.S.C. § 1538(a)(1)(G).

       140.    Unless enjoined, Defendants will continue to authorize logging, log-hauling, road

construction, and/or road improvements on high-risk or high landslide hazard locations and

erosion-prone slopes on the Tillamook and Clatsop State Forests, where the effects of the

ensuing landslides reach coho salmon habitat; within riparian areas; and/or on areas that are

hydrologically connected to coho salmon-bearing streams or waterbodies, resulting in

unauthorized ongoing take in violation of 16 U.S.C. §§ 1538(a)(1)(B) & (G), 1538(g); 50 C.F.R.

§ 223.203(a); 73 Fed. Reg. 7816.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                         Page 39
        Case 3:18-cv-01035-MO          Document 61       Filed 05/27/19     Page 40 of 41




                                     PRAYER FOR RELIEF

        1.      Declare that Defendants have violated, and continue to violate, the ESA, see 16

U.S.C. § 1538(a)(1)(B) (take prohibition); id. § 1538(a)(1)(G) (making it unlawful to violate a

4(d) regulation), and the Special Rule, see 50 C.F.R. § 223.203(a); 50 C.F.R. § 226.212(u); 73

Fed. Reg. 7816 (applying the ESA’s take prohibition to Oregon coast coho salmon in the Special

Rule), by authorizing logging, log-hauling, road construction, and/or road maintenance on high-

risk or high landslide hazard locations and erosion-prone slopes where the effects of the ensuing

landslides reach coho salmon habitat, and/or on areas that are hydrologically connected to coho

salmon-bearing streams or waterbodies;

        2.      Declare that Defendants have violated, and continue to violate, the ESA, see 16

U.S.C. § 1538(a)(1)(B); id. § 1538(a)(1)(G), and the Special Rule for the Oregon Coast coho

salmon ESU, see 50 C.F.R. § 223.203(a); 50 C.F.R. § 226.212(u); 73 Fed. Reg. 7816, by

authorizing logging within riparian areas above or adjacent to coho salmon-bearing streams or

waterbodies;

        3.      Enjoin Defendants from engaging in the activities that are violating the ESA’s

take prohibition until and unless Defendants obtain an HCP/ITP or otherwise cease the activities

resulting in take;

        4.      Award Plaintiffs their reasonable attorneys’ fees, expert witness fees, and

litigation costs and expenses in this action pursuant to the ESA, 16 U.S.C. § 1540(g)(4); and

        5.      Grant such other and further relief as the Court may deem just and proper.




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                           Page 40
       Case 3:18-cv-01035-MO        Document 61       Filed 05/27/19      Page 41 of 41




Respectfully submitted this 27th day of May 2019.


                                           /s/ Amy R. Atwood
                                           Amy R. Atwood (OSB #060407)
                                           atwood@biologicaldiversity.org
                                           Tel: (971) 717-6401
                                           P.O. Box 11374
                                           Portland, OR 97211
                                           CENTER FOR BIOLOGICAL DIVERSITY

                                           Brian P. Segee (admitted pro hac vice)
                                           bsegee@biologicaldiversity.org
                                           Tel: (802) 750-8852
                                           P.O. Box 1646
                                           Ojai, CA 93023
                                           CENTER FOR BIOLOGICAL DIVERSITY

                                           Oliver J. H. Stiefel (OSB# 135436)
                                           oliver@crag.org
                                           Tel: (503) 227-2212
                                           3141 E. Burnside St.
                                           Portland, OR 97214
                                           CRAG LAW CENTER

                                           Attorneys for All Plaintiffs

                                           Nicholas Cady (OSB #113463)
                                           nick@cascwild.org
                                           Tel: (541) 434-1463
                                           P.O. Box 10455
                                           Eugene, OR 97440
                                           CASCADIA WILDLANDS

                                           Attorney for Plaintiff Cascadia Wildlands




PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                    Page 41
